       Case 4:21-mj-00518 Document 1 Filed on 03/11/21 in TXSD Page 1 of 6

                                                 Application Checklist
                                               .YHKI %RHVI[ 1 )HMWSR

Case Number:           4:21mj0518                                                            Check if emergency
Type of application: (check all that apply)
             Criminal complaint                                             Section 2703(d) order (historical info, not
         R
             Arrest warrant+                                             location)
             Search/seizure warrant+ (indicate type of search):             Pen register/trap & trace order (not location)
                                                                            Administrative inspection warrant
                                                                            Forfeiture
                                                                            Other
             ________________________________________                    (specify): ________________________________
        +All fields in warrants must be populated: i.e.,
        warrant expires.
Sworn to
      in person                R
                                    by telephone: use form AO 106A (Application for a Warrant by telephone); and
                                   supporting affidavit must indicate that it was sworn to telephonically
Offense specified: (check all that apply)
             Drugs                      R
                                          Fraud                   Weapons         Immigration
             Sex offenses                 Theft                   Kidnapping      Tax
             Extortion/Racketeering       Fugitive/Escape/Supervised release
             Computer crime               Terrorism
             Other (specify): __________________________________________________________________

Sealing request:                                          Delayed notice request
        Duration:                  30 days          90 days          180 days*        Other ___________________
                           *Note: no application will be sealed for more than 180 days without a statutory
                           reference or compelling circumstance; proposed order must include the duration.
                           The Court will not sign any proposed orders that do not include the duration.
        Grounds:                   endangering life or physical safety of individual
                                   flight from prosecution
                                   evidence destruction/tampering
                                   witness intimidation
                                   otherwise seriously jeopardizing investigation or unduly delaying trial
             Initial request                 Previous extensions (# and date) ________________________________
Has this application been previously submitted for consideration?
             Yes                    R   No
        Date: _____________             Action Taken: ______________ Judge: ____________________________


                                         ________________________                 
                                                                          Phone#: __________________________
I certify that the attached has been reviewed for compliance with Rules 3, 4, 4.1, and/or 41 of the
Federal Rules of Criminal Procedure.
AUSA Printed Name: _______________________________                                 
                                                                           Phone#: __________________________

AUSA Signature:            ________________________________

                                                                                                    Revised 9/18/2018
                  Case 4:21-mj-00518 Document 1 Filed on 03/11/21 in TXSD Page 2 of 6
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the                                          United States Courts
                                                                                                               Southern District of Texas
                                                   Southern District of __________
                                                __________              Texas                                           FILED
                                                                                                                     March 11, 2021
                  United States of America                         )
                                                                                                            Nathan Ochsner, Clerk of Court
                             v.                                    )
                  /IPP] )YKIRI 830-:)6
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                                              4:21mj0518
                                                                   )
                                                                   )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  1EVGL                  in the county of               ,%66-7                 in the
   7398,)62            District of           8)<%7             , the defendant(s) violated:

            Code Section                                                     Offense Description

 97'                                    -HIRXMX] *VEYH

 97'                                    4SWWIWWMSR SJ 7XSPIR 1EMP

 97'                                    'VIHMX 'EVH *VEYH



         This criminal complaint is based on these facts:
7II EJJMHEZMX




           Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                      ;E]RI 4EPSQEV 4SWXEP -RWTIGXSV
                                                                                               Printed name and title

Sworn to me                      .


Date:
                                                                                                 Judge’s signature

City and state:                          ,SYWXSR 8<                                 %RHVI[ 1 )HMWSR 1EKMWXVEXI .YHKI
                                                                                               Printed name and title
Case 4:21-mj-00518 Document 1 Filed on 03/11/21 in TXSD Page 3 of 6



                   AFFIDAVIT IN SUPPORT OF ARREST WARRANT


  1.   I, United States Postal Inspector Wayne G. Palomar, have been employed by the U.S. Postal
       Inspection Service since 2001. I am currently assigned to the Financial Crimes Team in
       Houston, TX and have received specialized training in numerous Postal crimes, primarily those
       involving identity theft, bank fraud and credit card fraud related offenses. I am familiar with
       how thieves use stolen or counterfeited Postal Arrow Keys to access mailboxes to steal U.S.
       Mail. Also, I am familiar with how identity thieves use victims’ information to obtain and
       credit/debit cards and checks stolen from the U.S. Mail for financial gain.

  2.   The information set forth in this Affidavit is based upon Affiant’s personal knowledge and/or
       information provided to Affiant by other law enforcement officers, fraud investigators, and
       other individuals the undersigned believes to be reliable and credible.
  3.   Because this Affidavit is being submitted for the limited purpose of supporting a criminal
       complaint, Affiant has not included each and every fact concerning this investigation. Affiant has
       set forth only the facts believed to establish probable cause that Kelly Eugene TOLIVER has
       committed violations of federal law.
  4.   During the months of September 2020 to March 2021, the U.S. Postal Inspection Service and
       Katy Police Department received numerous complaints of mail theft from the Greater
       Houston/Katy Area, specifically addresses in Harris County, Katy, TX. These complaints
       involved Apartment panel and Community mailboxes that were accessed with counterfeit Postal
       Arrow Keys and mail was stolen to include; packages, financial statements, credit cards and
       checks. Mail theft victims Personal Identifying Information (PII) were used to activate victim’s
       credit cards without permission of the account holders and fraudulent transactions were made.
  5.   On February 27, 2021, (Katy P. D. Case #2021-6860) surveillance video (approximately
       0241hrs) showed an unknown White Male (W/M) on a mountain bicycle ride up to a Community
       Mailbox, in the Heritage Meadows Subdivision, Katy, TX and open the mailbox doors using
       what appears to be a Postal Arrow Key. The W/M opened the door and pulled out packages. He
       then secured them into a bag that was attached to the back of the bike’s rack and rides away.
  6.   On March 5, 2021, (Katy P.D. Case #2021-7924) surveillance video (approximately 0445hrs)
       showed the same unknown W/M drive up in a black 4 door sedan (later identified as 2021
       Toyota Corolla, bearing Texas temporary registration 33928N4) and park in front of the same
       Community Mailbox (in paragraph 5) in the Heritage Meadows Subdivision, Katy, TX. The
       W/M exits the vehicle from the driver’s side and opens the entire right front door of the mail box,
       using what appears to be a Postal Arrow Key, then rakes mail onto the ground. The W/M is there
       for approximately 2 minutes. The W/M then closes the mail box, opens the passenger front door
       and places the mail that has collected on the ground into the front passenger seat and then drives
       away.
  7.   Katy P.D. Detective Orsak investigated a complaint (Case #2021-8110) filed by Victim M.B.
       regarding a Credit One Bank Credit Card ending in 2374. The card was stolen from the mail
       and used without her permission at Walmart store number 3226, (Katy Mills Walmart located at
       25108 Market Place Drive), on March 5, 2021, for the amount of $239.90. Security camera
       footage depicts a W/M, bald head, black facemask, and an olive green shirt in the self-check-out
       registers. The W/M purchased items to include an AMEX gift card (gift card redemption history
       showed a transaction at the Studio 6 Hotel, 1332 Katy Fort Bend Rd, Katy, TX 77493). Hotel
       occupant information listed the names “Ashley CONLEY” and “Kelly TOLIVER.” Hotel stay
       history at the Studio 6 Hotel was over 180 days. A criminal history check showed TOLIVER had
       an active arrest warrant for an Austin Parole Board parole violation for Burglary of a Habitation
       Warrant # 06649105. The hotel provided video depicting TOLIVER (Bald W/M) in the hotel
       lobby with a mountain bicycle.
  8.   On March 10, 2021, Katy P.D. Officers (Case #2021-8247) conducted surveillance in the parking
       lot Studio 6 Hotel for the wanted subject. At approximately 2030hrs, Officers observed
       TOLIVER exit the hotel and approach a black 2021 Toyota Corolla, bearing Texas
       temporary registration 33928N4, click the key fob to unlock the doors and attempt to enter
       vehicle. Officers approached to arrest him for the warrant and TOLIVER evaded arrest by
       running away (later apprehended). TOLIVER had thrown a green camouflage backpack (which
       was later recovered). Upon inventory of the backpack, a counterfeit Postal Arrow Key was
       recovered along with a long screwdriver (pry bar like) and credit/debit cards in other people’s
   Case 4:21-mj-00518 Document 1 Filed on 03/11/21 in TXSD Page 4 of 6



            names. TOLIVER made a res gestae statement to officers at the scene that the drugs in the hotel
            room were his and not CONLEY’s. Officers obtained consent from CONLEY to search Hotel
            Room #325 and recovered; narcotics, rifled and unrifled mail, personal/business checks, financial
            statements, credit cards attached to mailing placards, IRS documents, a small notebook with the
            personal identifying information (PII-name, DOB, SSN, ID#’s, addresses) of others, black
            cellphone and a laptop. The notebook contained the PII of Victim M.B. CONLEY possessed
            two credit cards in (other people’s names) which she stated were TOLIVER’s. An inventory
            search of the black 2021 Toyota Corolla, bearing Texas temporary registration 33928N4
            yielded; a black wallet (from the center console) containing the Credit One Bank Credit Card
            ending in 2374 (belonging to Victim M.B.) and 18 credit/debit cards, 3 TX ID/DL’s (in other
            people’s names).
       9.   On that same date, a recorded Mirandized Interview was conducted with TOLIVER at the Katy
            Police Department. During the course of the interview, TOLIVER stated the mail in the room
            was his and CONLEY had nothing to do with it (mail or drugs). They lived in the hotel in Katy
            for over 8 months (from the Austin area). He supported them and would ride his bicycle and used
            the counterfeit Postal Arrow Key to steal mail. He stole mail in the Katy area and rode his bike
            as far as Fry Road. He later stole the black Toyota 4 door sedan (from Bella Terra, keys left in
            car) and used it to steal mail (refer to paragraphs 5 and 6). He would activate credit cards using
            his laptop and search for their PII on people database websites. He bought gift cards using the
            stolen credit cards and bought food. He would use the money from the credit cards and gift cards
            to pay for the hotel and estimated spending over $13,000 for the hotel room. He failed to show
            up for parole visits after his ex-wife left with his child and he knew he had a warrant.
       10. Based on the forgoing information, Affiant has reason to believe and does believe that, on or about
           March 10, 2021, Kelly Eugene TOLIVER committed the offense(s) of Identity Fraud, 18 USC
           1028, Possession of Stolen Mail, 18 USC 1708 and Credit Card Fraud, 18 USC 1029.




                                                               ____________________
                                                               ____
                                                               ______
                                                                   ____
                                                                     ____
                                                                       _____
                                                                          ____
                                                                            ____
                                                                              ____
                                                                                ____
                                                                                  __
                                                               Wayne
                                                               W
                                                               Wayn
                                                               Wa y e G.
                                                                 ayn
                                                                  yne G Palomar
                                                                         Pa
                                                                          allom
                                                                             omar
                                                                              mar
                                                                               ar
                                                               United States Postal Inspector




Sworn and Subscribed to me telephonically this              day of March, 2021, and I find probable cause.




                                                               Andrew M. Edison
                                                               United States Magistrate Judge
                                                               Southern District of Texas
                     Case 4:21-mj-00518 Document 1 Filed on 03/11/21 in TXSD Page 5 of 6
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern
                                                 __________    Districtofof__________
                                                             District       Texas

                   United States of America
                              v.                                    )
                    /IPP] )YKIRI 830-:)6                            )        Case No.        4:21mj0518
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                     ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      /IPP] )YKIRI 830-:)6                                                                                  ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment              Superseding Indictment          Information          Superseding Information             Complaint
      Probation Violation Petition            Supervised Release Violation Petition          Violation Notice             Order of the Court

This offense is briefly described as follows:
  -HIRXMX] *VEYH  97' 

  1EMP 8LIJX  97' 

  'VIHMX 'EVH *VEYH  97' 
  WII EJJMHEZMX


Date:
                                                                                           Issuing officer’s signature

City and state:       ,397832 8<                                                %2(6); 1 )(-732 1EKMWXVEXI .YHKI
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
                      Case 4:21-mj-00518 Document 1 Filed on 03/11/21 in TXSD Page 6 of 6
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
